88 Ga. App. 574 (1953)
76 S.E.2d 824
McKEE
v.
RADCLIFFE.
34697.
Court of Appeals of Georgia.
Decided July 14, 1953.
E. B. Judge, for plaintiff in error.
Ferdinand Buckley, Marshall, Greene, Baird & Neely, contra.
CARLISLE, J.
"It is not only the right but the duty of a reviewing. . . court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction." Durrell v. White, 198 Ga. 253 (31 S.E.2d 461).
2. "This court has no jurisdiction to entertain a writ of error from the *575 trial division of the Civil Court of Fulton County, in a case involving more than three hundred dollars, when the bill of exceptions is tendered to the trial judge more than fifteen days after the date of the ruling complained of." Cardell v. The Bank of Georgia, 78 Ga. App. 134 (3) (50 S.E.2d 876).
3. Consequently, where, in an action for damages for injuries to personal property involving $450, a verdict was directed for the defendant, and the plaintiff filed his motion for a new trial, which was overruled on March 27, 1953, and the bill of exceptions, assigning error on such judgment, was not tendered for certification to the trial judge until April 15, 1953, the tender of the bill of exceptions was too late, and this court cannot entertain such bill of exceptions.
Writ of error dismissed. Gardner, P. J., and Townsend, J., concur.